Exhibit 10.1
FIRST AMENDMENT AGREEMENT
     This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 23rd
day of April, 2010 among:
     (a) SYKES ENTERPRISES, INCORPORATED, a Florida corporation (“Borrower”);
     (b) the Lenders, as defined in the Credit Agreement, as hereinafter
defined; and
     (c) KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book runner
and administrative agent for the Lenders under the Credit Agreement (“Agent”).
     WHEREAS, Borrower, Agent and the Lenders are parties to that certain Credit
Agreement, dated as of February 2, 2010, that provides, among other things, for
loans and letters of credit aggregating One Hundred Fifty Million Dollars
($150,000,000), all upon certain terms and conditions (as the same may from time
to time be amended, restated or otherwise modified, the “Credit Agreement”);
     WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit
Agreement to modify certain provisions thereof and add certain provisions
thereto;
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Amendment;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, Agent and the Lenders
agree as follows:
     1. Amendment to Investments, Loans and Guaranties Covenant Provisions.
Section 5.11 of the Credit Agreement is hereby amended to add the following new
subpart (ix) at the end thereof:
     (ix) performance guaranties issued by a Credit Party to customers of a
Foreign Subsidiary in the ordinary course of business and upon terms typical to
the industry; provided that this subpart (ix) shall not include guaranties of
Indebtedness.
     2. Closing Deliveries. Concurrently with the execution of this Amendment,
Borrower shall:
     (a) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgement and Agreement; and

 



--------------------------------------------------------------------------------



 



     (b) pay all legal fees and expenses of Agent in connection with this
Amendment.
     3. Representations and Warranties. Borrower hereby represents and warrants
to Agent and the Lenders that (a) Borrower has the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrower with
respect to the provisions hereof; (c) the execution and delivery hereof by
Borrower and the performance and observance by Borrower of the provisions hereof
do not violate or conflict with the Organizational Documents of Borrower or any
law applicable to Borrower or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrower; (d) no Default or Event of Default exists,
nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) each
of the representations and warranties contained in the Loan Documents is true
and correct in all material respects as of the date hereof as if made on the
date hereof, except to the extent that any such representation or warranty
expressly states that it relates to an earlier date (in which case such
representation or warranty is true and correct in all material respects as of
such earlier date); (f) Borrower is not aware of any claim or offset against, or
defense or counterclaim to, Borrower’s obligations or liabilities under the
Credit Agreement or any Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of Borrower in every respect, enforceable in
accordance with its terms.
     4. Waiver and Release. Borrower, by signing below, hereby waives and
releases Agent and each of the Lenders, and their respective directors,
officers, employees, attorneys, affiliates and subsidiaries, from any and all
claims, offsets, defenses and counterclaims, such waiver and release being with
full knowledge and understanding of the circumstances and effect thereof and
after having consulted legal counsel with respect thereto.
     5. References to Credit Agreement and Ratification. Each reference that is
made in the Credit Agreement or any other Related Writing to the Credit
Agreement shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as herein otherwise specifically provided, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Related
Writing.
     6. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     7. Headings. The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
     8. Severability. Any term or provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder

2



--------------------------------------------------------------------------------



 



of this Amendment and the effect thereof shall be confined to the term or
provision so held to be invalid or unenforceable.
     9. Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.
[Remainder of page intentionally left blank.]

3



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. BORROWER, AGENT AND THE LENDERS, TO THE EXTENT PERMITTED
BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first set forth above.

            SYKES ENTERPRISES, INCORPORATED
      By:   /s/ W. Michael Kipphut        Name:   W. Michael Kipphut       
Title:   SVP & CFO        KEYBANK NATIONAL ASSOCIATION,
    as Agent and as a Lender
      By:   /s/ Jennifer O’Brien        Jennifer O’Brien        Senior Vice
President        BANK OF AMERICA, N.A.,
    as Syndication Agent and as a Lender
      By:   /s/ Cameron Cardozo        Name:   Cameron Cardozo        Title:  
Senior Vice President        RBS CITIZENS, NATIONAL ASSOCIATION,
    as Documentation Agent and as a Lender
      By:   /s/ Brian M. Ricker        Name:   Brian M. Ricker        Title:  
Portfolio Manager     

Signature Page 1 of 3 to
First Amendment Agreement

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION,
    as a Co-Managing Agent and as a Lender
      By:   /s/ Shawn Alexander        Name:   Shawn Alexander        Title:  
Vice President        TORONTO DOMINION (NEW YORK), LLC,
    as a Co-Managing Agent and as a Lender
      By:   /s/ Debbi L Brito        Name:   Debbi L Brito        Title:  
Authorized Signatory        JPMORGAN CHASE BANK, N.A.,
    as a Lender
      By:   /s/ Antje B. Focke        Name:   Antje B. Focke        Title:  
Vice President        U.S. BANK NATIONAL ASSOCIATION,
    as a Lender
      By:   /s/ Patrick McGraw        Name:   Patrick McGraw        Title:  
Vice President        BRANCH BANKING & TRUST COMPANY,
    as a Lender
      By:   /s/ C. William Buchholz        Name:   C. William Buchholz       
Title:   Senior Vice President     

Signature Page 2 of 3 to
First Amendment Agreement

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
    as a Lender
      By:   /s/ Gerald R. Finney Jr.        Name:   Gerald R. Finney Jr.       
Title:   Vice President        THE NORTHERN TRUST COMPANY,
    as a Lender
      By:   /s/ Rick Gomez        Name:   Rick Gomez        Title:   Vice
President     

Signature Page 3 of 3 to
First Amendment Agreement

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT
     The undersigned consent and agree to and acknowledge the terms of the
foregoing First Amendment Agreement dated as of April 23, 2010. The undersigned
further agree that the obligations of the undersigned pursuant to the Guaranty
of Payment executed by the undersigned are hereby ratified and shall remain in
full force and effect and be unaffected hereby.
     The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent, of which the undersigned are aware or
should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.
     JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                          MCQUEEN INTERNATIONAL INCORPORATED       SYKES
E-COMMERCE, INCORPORATED
 
                       
By:
  /s/ James T. Holder        By:   /s/ W. Michael Kipphut                    
 
  Name:   James T. Holder           Name:   W. Michael Kipphut
 
  Title:   President & Secretary           Title:   President
 
                        SYKES LP HOLDINGS, LLC       SYKES ACQUISITION, LLC
 
                       
By:
  /s/ James T. Holder        By:   /s/ W. Michael Kipphut                    
 
  Name:   James T. Holder           Name:   W. Michael Kipphut
 
  Title:   President & Secretary           Title:   President
 
                        SYKES ENTERPRISES – SOUTH AFRICA, INC.       SYKES
GLOBAL HOLDINGS, LLC
 
                       
By:
  /s/ James T. Holder        By:   /s/ W. Michael Kipphut                    
 
  Name:   James T. Holder           Name:   W. Michael Kipphut
 
  Title:   President & Secretary           Title:   President

Signature Page 1 of 2 to
Acknowledgment and Agreement

 



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                          SYKES REALTY, INC.       ICT INTERNATIONAL, INC.
 
                       
By:
  /s/ James T. Holder        By:   /s/ W. Michael Kipphut                    
 
  Name:   James T. Holder           Name:   W. Michael Kipphut
 
  Title:   President           Title:   VP & CFO
 
                        ICT ENTERPRISES, INC.       ICT ACCOUNTS RECEIVABLE
MANAGEMENT, INC.
 
                       
By:
  /s/ James T. Holder        By:   /s/ Troy Leon Belden                    
 
  Name:   James T. Holder           Name:   Troy Leon Belden
 
  Title:   President           Title:   President
 
                        ICT RESOURCES, INC.                
 
                       
By:
  /s/ James T. Holder                             
 
  Name:   James T. Holder                
 
  Title:   President                

Signature Page 2 of 2 to
Acknowledgment and Agreement

 